Citation Nr: 1316454	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  08-28 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a right foot injury. 

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel  
INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for residuals of a right foot injury and migraine headaches.  The Veteran testified at a personal hearing before a Decision Review Officer in June 2009.  In December 2010 the Board remanded the claims for additional development, which has been completed.  

For the reasons explained below, the issue of entitlement to service connection for a right foot injury is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

In April 2012, prior to the promulgation of a decision by the Board, the Veteran submitted correspondence expressing his desire to withdraw from appellate review his claim for service connection for migraine headaches. 


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to service connection for migraine headaches have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2012).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(c) (2012).

In September 2009 the Veteran submitted VA Forms 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to service connection for migraine headaches.  The Board remanded the claim for additional development in December 2010.  In April 2012 the Veteran submitted correspondence expressing his desire to withdraw from appellate consideration his claim for service connection for migraine headaches.  Thus, although this issue was subsequently listed on a May 2012 supplemental statement of the case and in a February 2013 statement from the Veteran's representative, the Veteran clearly withdrew this issue from appellate status.  The Veteran's statement indicating his intention to withdraw the claim of entitlement to service connection for migraine headaches satisfies the requirements for withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the appellant has withdrawn his appeal as to the issue of entitlement to service connection for migraine headaches, there remains no allegation of errors of fact or law for appellate consideration concerning that issue.  The Board, therefore, has no jurisdiction to review the Veteran's claim for entitlement to service connection for left leg varicose veins and must dismiss the claim.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2012).


ORDER

The appeal concerning the issue of entitlement to service connection for migraine headaches is dismissed.


REMAND

While further delay is regrettable, the Board finds that remand is again required for compliance with the prior remand instructions.  

The Veteran claims service connection is warranted for residuals of an in-service May 1967 injury to the right foot.  Specifically, the Veteran asserts that his current right foot disability is related to an injury during service when a howitzer shell that weighed approximately 50 pounds fell 15 feet and crushed his right foot during service.  The service treatment records reflect the Veteran was seen in May 1967 after he dropped a 155 howitzer shell on his right foot.  When seen the next day, it was noted that x-rays revealed no fracture.  He was to use crutches for 5 days.  Six days later, an examination revealed discoloration from below the fibula.  Swelling in the tarsal area was also noted.  Whirlpool treatment was recommended.  Significantly, on separation from service in October 1967, the Veteran denied foot trouble and his right foot was clinically evaluated as normal.  

After service, x-rays of the right foot and ankle at a private facility in February 1980, following a severe ankle sprain in December 1979, disclosed a fragment of bone adjacent to the tip of the lateral malleolus.  It was indicated this could represent a small avulsion fracture or an accessory ossicle.  Additional records show the Veteran underwent a bunionectomy of the right first metatarsal phalangeal joint in April 1984.  A private treatment note in June 1984 noted complaints of right foot swelling.  The clinician noted that x-rays taken that day showed a spot close to the Os Trigonum that apparently represented an old fracture.  He was prescribed medication for edema and arthritis.  The Veteran also underwent a Tailor's bunionectomy of the right 5th metatarsal phalangeal joint in 1986, and excision of a Morton's neuroma of the right 3rd interspace in 1987.  In June 1988 the Veteran complained of right ankle weakness and associated pain, which seemed to cause frequent inversion sprains.  He described his right foot frequently turning in and turning blue and cold.  A May 2007 VA x-ray report revealed minor degenerative osteoarthritis changes about the medial malleolus and changes with possible posttraumatic deformity of the distal right 5th metatarsal, possibly post-traumatic or possibly a post-surgical changes.  

Following a VA examination in October 2009, the examiner concluded the 
right foot deformity of the right 5th metatarsal and slight irregularity of the 5th metatarsophalangeal joint and degenerative changes of the right medial malleolus was not caused by or a result of a right foot injury in service.  The examiner reasoned that the Veteran has had multiple foot problems that are symmetrical on both feet and there was no continuity of care until April 1984.  However, in the prior remand, the Board noted that the right foot problems appear to have occurred first, and the examiner did not address whether such problems were the result of the injury in service.  

In response to the prior Remand instructions, in January 2011 the Veteran was provided with a VA podiatric examination.  Following an interview and examination of the Veteran, as well as a review of the claims file, the examiner opined that the Veteran's right foot disability was not related to the in-service right foot injury.  The basis for the conclusion was that there was no evidence of a causal relationship between the in-service foot injury and his current right foot disabilities, first noted after service, as the Veteran himself denied any residuals affecting the right foot on separation from service, and was there no evidence that he sought treatment after service until 1987.  However, the evidence of record shows a post-service right ankle sprain in 1979/1980 and post service treatment beginning in 1984, not 1987.  Moreover, the examiner did not explain why the lack of right foot complaints at discharge from service indicates that the current right foot/ankle complaints are not related to the trauma during service.  Thus, remand for a clarifying opinion is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA podiatrist who conducted the January 2011 VA foot examination, if available, to obtain an addendum opinion following review of the claims file to specifically include the treatment records from 1980 and from 1984 to 1987.  The podiatrist should provide an addendum explaining why the lack of right foot complaints at discharge from service indicates that the current right foot/ankle disability is not related to the trauma during service.  In responding to the question, the examiner should address whether post service "severe ankle sprain" in December 1979, or the right foot problems resulting in surgery in 1984, 1986, and 1988 are etiologically related to the right foot injury in service.  If review of the claims file results in the podiatrist changing his prior opinion that the current right foot disorder is not related to service, the podiatrist should state such and explain why.  If a new examination is deemed necessary, one should be scheduled.  If the original examiner is no longer available, the claims file should be forwarded to another podiatrist to obtain the requested opinion.

2.  Following completion of the above and any additional development deemed necessary, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, 
he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


